EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Harleysville Group Inc.: We consent to the use of our reports dated March 5, 2010 with respect to the consolidated balance sheets of Harleysville Group Inc. and Subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of income, shareholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2009, and all related financial statement schedules, and the effectiveness of internal control over financial reporting as of December 31, 2009, incorporated by reference herein. /s/ KPMG LLP Philadelphia, Pennsylvania June 1, 2010
